DETAILED ACTION
This communication is responsive to the Amendment filed April 14, 2022.  Claims 1, 3, 4, 6, and 7 are currently pending.
The rejections of claims 1, 3, 4, 6, and 7 set forth in the Office Action dated January 18, 2022 are WITHDRAWN due to Applicant’s amendments.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 3, 4, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to cyclic diesters (II), (VII), and (VIII) set forth in the present claims, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting a solid catalyst for the polymerization of propylene incorporating one of these compounds as an internal electron donor.
As to cyclic diesters (III) and (IV), the closest prior art is Matsunaga et al. (US 2008/0125555).  Matsunaga teaches a solid catalyst component comprising magnesium, titanium, chloride, a 1,3-diether, and a cis/trans mixture of a cyclohexane compound corresponding to formulae (III) and (IV).  (See Ex. 28, paras. [0798]-[0800].)  
However, Matsunaga does not teach or fairly suggest the claimed solid catalyst component.  In particular, Matsunaga does not teach or fairly suggest a catalyst component in which only one of the recited cyclic diesters is present.  Rather, Matsunaga teaches a preference for a mixture of cis/trans compounds.
The examiner notes that Matsunaga generally teaches that the trans isomer may be present in the amount of 51% to 100% (see para. [0474]), the upper limit of which would provide a pure trans isomer.  However, Applicant has persuasively argued that the incorporation of a pure isomer (cis or trans) unexpectedly lowers the VOC content of the resulting polypropylene.  (See Lee Decl. at ¶¶ 5-6.)  These unexpected results have convinced the examiner that the present claims should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763